DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 8-10, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. US 9,471,280 in view of Michaels et al. US 7,970,809.
	Regarding claims 8 and 20, Shi et al. discloses in Fig. 3A, a method/apparatus of a system for a quantum true random number generator (abstract; Col. 3, lines 50-63), comprising: 
a first source of randomness (i.e., an output of duplicator 278 from source 276; see Fig. 3A; col. 12, lines 16-32); 
a second source of randomness (i.e., another output of duplicator 278; see Fig. 3A; col. 12, lines 16-32); 
a first extractor 280a adapted to extract a set of first random values from the first source of randomness; 
a second extractor 280c adapted to extract a set of second random values from the second source of randomness; and 
a composite extractor 284 adapted to extract a third set of random values by compositing the set of first random values and the set of second random values and provide the third set of random values as the output of the quantum true random number generator (col. 12, lines 51 to col. 13, line 5).
	Shi does not specifically disclose wherein the extractor is a multi-radix extractor.
	Michaels, from the same field of endeavor, discloses the extractor is a multi-radix extractor (see abstract).
	Before the effective filling date of the claimed invention, it would have been obvious to an artisan to replace the extractor of Shi with the multi-radix extractor taught by Michaels.  
	One of the ordinary skills in the art would have been motivated to do that in order to compute more efficient and obscures any deterministic (see col. 1, lines 36-45 of Michaels).
Regarding claims 9 and 21, Shi discloses wherein the first source of randomness and the second source of randomness are based on the observation of quantum state information (Fig. 1; col. 5, line 65 to col. 6, line 17; col. 12, lines 16-32).
	Regarding claims 10 and 22, Shi discloses wherein the quantum true random number generator, comprises: a physical source of randomness 276 generating the first source of randomness X; and a logic block (i.e., XOR) for deriving a second source of randomness from the same physical source (see Fig. 3A; elements 276, 278, 284).

3.	Claims 11-12, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. US 9,471,280 in view of Michaels et al. US 7,970,809 and further in view of Tanaka US 8,744,075.
	Regarding claims 11 and 23, the combination of Shi and Michaels discloses wherein the physical source of randomness is a photon source (Fig. 1; col. 5, line 65 to col. 6, line 17).  
They do not specifically disclose the logic block is a quantum photonic gate.
	Tanaka the quantum true random number generator (abstract; col. 10, line 58 to col. 11, line17) wherein disclose the logic block is a quantum photonic gate H (Figs. 4, 9, elements H, 120; see col. 10, lines 18 to col. 11, line 3; col. 15, lines 51-60).
	Before the effective filling date of the claimed invention, it would have been obvious to an artisan to implement the quantum photonic gate is a Hadamard function or gate or a higher-cardinality quantum function taught by Tanaka in the system of Shi and Michaels.
	One of the ordinary skills in the art would have been motivated to do that in order to facilitate quantum key encryption.
Regarding claims 12 and 24, Tanaka discloses wherein the quantum photonic gate is a Hadamard function or gate or a higher-cardinality quantum function (Figs. 4, 9, elements H, 120; see col. 12, lines 6-18, col. 15, lines 51-60).
	
Allowable Subject Matter
4.	Claims 1-7 and 13-19 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of records does not teach or suggest a method/apparatus of a
the quantum true random number generator comprising the following limitations:
“a first SPAD (SPAD-0) coupled to the first output of the quantum logic gate and adapted to detect the signal photon and generate an output of SPAD-0 when the signal photon is detected at the first output of the quantum logic gate; a second SPAD (SPAD-1) coupled to the second output of the quantum logic gate and adapted to detect the signal photon and generate an output of SPAD-1 when the signal photon is detected at the second output of the quantum logic gate; logic coupled to the trigger output, the output of SPAD-0 and the output of SPAD-1, the logic including: a first extractor adapted to extract a set of first random values based on the trigger output, wherein the extractor is a multi-radix extractor; a second extractor adapted to extract a set of second random values based on the output of SPAD-0 and the output of SPAD-1; and a composite extractor adapted to extract a third set of random values by compositing the set of first random values and the set of second random values and provide the third set of random values as the output of the quantum photonic true random number generator”.
The closest prior art,
Shi et al. US 9,471,280 discloses Extraction of random numbers from physical systems
Michaels et al. US 7,970,809 discloses Mixed radix conversion with a priority defined statical artifacts
Tanaka US 8,744,075 discloses Quantum public key encryption system
Maynard et al. US 11,294,638 discloses Quantum random number generator
Newton et al. US 2020/0328886 discloses a system and method for quantum safe authentication, encryption and decryption of information
either singularly or in combination, fail to anticipate or render the above
underlined limitations obvious.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number
for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private
PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
6/30/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637